Citation Nr: 1010414	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for left knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to July 
1971 and from December 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

This case has previously come before the Board.  In July 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

A January 2010 rating decision shows that the AOJ assigned a 
temporary total evaluation based on surgical treatment 
necessitating convalescence, from July 30, 2009, and a 20 
percent rating has been assigned from September 1, 2009.  The 
Board notes that since the temporary total evaluation does 
not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in connection with the appeal, the 
appellant testified before the undersigned Veterans Law Judge 
in Washington, D.C., via videoconference in May 2008.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for a low back 
disorder being addressed in the REMAND portion of the 
decision below is REMANDED to the Department of Veterans 
Affairs Regional Office.  
FINDINGS OF FACT

1.  The competent evidence and probative evidence does not 
establish right knee actual limitation of motion or the 
functional equivalent to 15 degrees of flexion or 20 degrees 
of extension of the right knee to warrant a rating in excess 
of 20 percent; actual limitation of flexion or the functional 
equivalent of limitation of flexion to a compensable degree; 
or right knee recurrent subluxation or lateral instability.

2.  The competent evidence and probative evidence does not 
establish left knee actual limitation of motion or the 
functional equivalent to 30 degrees of flexion or 15 degrees 
of extension of the left knee to warrant a rating in excess 
of 10 percent; actual limitation of flexion or the functional 
equivalent of limitation of flexion to a compensable degree; 
or left knee recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The April 
2004, June 2004, and August 2005 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right or left knee disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The appellant was afforded a VA examination in July 2004 and 
the November 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The April 2008 and July 2008 letters also discussed the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2009).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Shortening of bones of the 
lower extremity, from 1-1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) warrants a 10 percent rating.  Higher 
ratings are assignable for shortening of more than 2 inches.  
38 C.F.R. § 4.71a, Diagnostic Code 5275.

Separate ratings at different times, based on facts found, 
are for consideration.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with July 2008 remand.  Additional evidence has 
been associated with the claims file, to the extent possible, 
and the appellant was afforded a VA examination in November 
2009.  Thus, the Board will proceed to a determination.  

The appellant filed a claim for an increased rating for the 
right and left knee disabilities, and an October 2004 rating 
decision shows that the 10 percent evaluation assigned for 
the left knee disability was continued and that the 20 
percent evaluation assigned for the right knee disability was 
continued.  A January 2010 rating decision shows that the AOJ 
assigned a temporary total evaluation for the right knee 
disability from July 30, 2009 under the provisions 38 C.F.R. 
§ 4.30, and a 20 percent rating has been assigned from 
September 1, 2009 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.  While the AOJ did not determine 
that there had been improvement, such is not contemplated in 
association with an evaluation based on 38 C.F.R. § 4.30.  
See 3.105(e).  

In this case, a type of staged rating was assigned for the 
right knee disability to reflect convalescence.  38 C.F.R. § 
4.30.  The temporary total evaluation was assigned without 
regard to the other provisions of the rating schedule and 
such rating was followed by the appropriate schedular 
evaluation.  Other than the temporary total evaluation, 
however, the Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted 
for the right knee disability, as well as for the service-
connected left knee disability.  See Fenderson v. Brown, 12 
Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. 
App. 505 (2007).  It is reasonable to conclude that the 
period of time during which the 100 percent evaluation was 
assigned for the right knee disability is not on appeal, 
although the facts during this period of time have been 
considered by the Board.  

Having reviewed the evidence, the Board finds that a higher 
rating is not warranted for the service-connected right knee 
arthritis or the service-connected left knee arthritis.  The 
competent and probative evidence does not establish the 
degree of impairment to warrant a rating in excess of 20 
percent for the right knee disability or to warrant a rating 
in excess of 10 percent for the left knee disability.  

In regard to range of motion, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
right knee and an evaluation in excess of 10 percent is not 
warranted for the left knee.  A January 2003 VA record notes 
no limitation of motion in the knees, and on VA examination 
in July 2004, flexion was to 140 degrees and extension was to 
0 degrees, bilaterally.  On VA examination in November 2009, 
right knee flexion was from 0 to 130 degrees and extension 
was normal and left knee flexion was 0 to 140 degrees and 
extension was normal.  

The Board notes that while the July 2004 VA examination 
report notes a history of physician prescribed bed rest up to 
20 times per month due to the knees, and flare-ups were noted 
every day due to prolonged walking, standing, bending, and 
climbing, there is no documented evidence of incapacitating 
episodes in regard to the right or left knee, and the 
November 2009 VA x-ray examination of the right and left knee 
showed that the bones and joints were intact without evidence 
of fracture, dislocation, or osseous mass lesion.  Thus, a 
higher rating for the degree of impairment due to the 
service-connected left knee disability is not warranted under 
Diagnostic Code 5010.  The Board notes that medial 
compartmental right knee joint space narrowing was noted to 
be minimal, and the joint spaces were otherwise noted to be 
well-maintained, as were the soft tissues.  

In addition, while the appellant has asserted he is unable to 
work due to his knees, a November 1990 Social Security 
Administration (SSA) determination reflects unemployability 
due to a back disorder.  Regardless, the 20 percent 
evaluation assigned for the right knee disability and the 10 
percent assigned for the left knee disability contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to the right and left knee disabilities.  
38 C.F.R. § 4.1 (2009).

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995), and accepts that the appellant has pain on 
motion.  The competent evidence, however, does not establish 
actual limitation of motion or the functional equivalent of 
right knee flexion to 15 degrees or 20 degrees of extension, 
or of left knee flexion to 30 degrees or extension to 15 
degrees to warrant a rating in excess of 20 percent for the 
right knee disability or in excess of 10 percent for the left 
knee disability.  The Board notes that while a January 2003 
VA record reflects complaints of right knee pain, on 
examination of the extremities, the joints were not swollen 
and were of normal color, and no limitation of motion or 
tenderness was noted.  In addition, while a March 2003 
private record notes that he walked with a stiff, guarded 
gait using a cane, an April 2003 private record notes that 
his gait was not particularly remarkable and that he was able 
to walk independently of the cane.  

In addition, while a July 2004 VA examination report reflects 
complaints of right knee pain, locking, stiffness, and 
inability to walk, and the examiner noted an abnormal and 
slow gait with a limp favoring the right knee and use of a 
cane, on examination, there was full flexion and extension in 
the knees, and no abnormal weight bearing was noted.  
Further, while a limp was noted on VA examination in November 
2009, the examiner reported that the right and left knee were 
normal in appearance, and no erythema, edema, increased 
warmth or effusion was noted.  In addition, while tenderness 
to palpation on the anterolateral aspect of the right knee 
was reported, no change in range of motion with repetitive 
motion due to pain, fatigue, weakness or lack of endurance 
was reported in regard to both the right and left knee.  
Motor strength in the left knee was noted to be 5/5.  The 
competent evidence does not establish actual limitation of 
motion or the functional equivalent to 15 degrees of flexion 
or 20 degrees of extension in the right knee, or the 
functional equivalent of left knee flexion to 30 degrees or 
extension limited to 15 degrees to warrant a rating in excess 
of 20 percent for the right knee disability or in excess of 
10 percent for the left knee disability.  

The Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  At no time during the appeal period has flexion or 
extension been limited to a degree warranting a separate 
rating based on limitation of flexion or extension and thus, 
separate ratings for flexion and extension are not warranted 
for either the right knee or the left knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

In addition, the Board further finds that a separate 
evaluation is not warranted under Diagnostic Code 5257 for 
either the right knee or the left knee at any time during the 
appeal period.  The Board notes that while a July 1998 VA 
record reflects complaints of right knee pain with movement 
of the patella to lateral positions, the July 2004 VA 
examination report notes that McMurray test and drawer sign 
were negative, bilaterally.  In addition, while a March 2006 
private record notes tenderness over the medial tibial 
plateau of the right knee, medial collateral ligaments and 
lateral collateral ligaments were normal.  A July 2009 
private record in association with diagnostic arthroscopy 
notes no swelling to the right knee, and while tenderness on 
the lateral aspect of the right knee with a positive 
McMurray's test, laterally, was noted, Lachman and drawer 
tests were negative and no varus or valgus laxity was 
reported.  In addition, while the appellant's testimony at 
the hearing was to the effect that he had been prescribed a 
patella stabilizer, that the right knee cap was out of place, 
that the knee cap was mobile and that there was right knee 
instability, Transcript at 13-15 (2008), and while complaints 
of occasional instability and giving way occurring at least 
once very three weeks and a history of falls were noted on VA 
examination in November 2009, the examiner reported that the 
knees were stable to varus and valgus force, and anterior 
drawer, posterior drawer, Lachman, and McMurray tests were 
negative, and the appellant denied episodes of dislocation or 
recurrent subluxation of the knees, bilaterally, since 
surgery in July 2009.  

The Board notes that the July 2004 VA examination report 
notes right and left leg lengths were equal.  Thus, a higher 
rating is not warranted under Diagnostic Code 5275.  In 
addition, the July 2004 VA examination report notes that a 
right knee scar was 3 cm in length, smooth, retracted, normal 
color and texture, and nontender.  

A determination as to the degree of impairment requires 
competent evidence.  The appellant is competent to report his 
symptoms, to include pain.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to service-connected 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent and objective medical evidence in regard to the 
degree of impairment of the knees.  In that regard, the Board 
notes that the July 2004 and November 2009 VA opinions are 
detailed, and the examiners reviewed the claims file and 
provided a rationale for the opinions based on objective 
findings and reliable principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In regard to the notation in a June 2001 record that the 
appellant was status post arthroscopy with cartilage removal 
in the left knee, no effusion was noted on VA examination in 
November 2009 and thus, a higher rating for the left knee is 
not warranted under Diagnostic Code 5258, and the Board notes 
that the maximum evaluation under Diagnostic Code 5259, as 
well as 5263, is 10 percent.  There is no competent evidence 
of impairment of the tibia or fibula, with nonunion or 
malunion, ratable under Code 5262.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (2009).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is raised during the adjudicatory process of an underlying 
disability claim or during the administrative appeal of the 
initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  In 
this case, the appellant has asserted that he is unemployable 
due to his service-connected right and left knee disability.  
A November 1988 record reflects he was in receipt of Worker's 
Compensation benefits, September 1990 private record notes 
unemployability due to a back disorder and depression, and a 
1990 Social Security Administration (SSA) determination shows 
that disability due to lumbar spine degenerative disc 
disease.  In a 1997 report in association with continued SSA 
disability benefits, the appellant stated that the disabling 
condition for which he was receiving SSA disability benefits 
was six back surgeries - spinal stenosis, degenerative disc 
disease of the spine, and a possible re-rupture of discs and 
possible fusion failure, as well as depression.  An August 
2002 private record notes that he was only 50 percent 
unemployable from a medical prospective, and in 
correspondence received in June 2004, the appellant stated 
that he had been unemployed since 1988 due to a back 
disability.  In addition, the November 2009 VA examination 
report notes that a back disorder affected his activities of 
daily living and his recreational activities because it 
limited him from walking, standing, bending, climbing, or 
lifting.  The appellant's service connected disabilities do 
not meet the schedular criteria for a TDIU and it is not 
factually established that the appellant is unable to 
maintain gainful employment due to the service-connected 
right knee and/or left knee disabilities.  38 C.F.R. § 4.16 
(2009).  Thus, the competent and probative evidence 
establishes that entitlement to a TDIU is not warranted in 
this case.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected right or left knee disability 
produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular 
standards.  Rather, an SSA determination shows that the 
appellant is unable to work due lumbar spine degenerative 
disc disease, and the November 2009 VA examination report 
notes that a back disorder affected his activities of daily 
living and his recreational activities because it limited him 
from walking, standing, bending, climbing, or lifting.  In 
addition, the competent evidence does not establish that the 
appellant has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The Board notes that a temporary total 
evaluation has been assigned in association with his knee 
surgery.  Accordingly, the Board determines that referral for 
an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for right knee arthritis is 
denied.  

A rating in excess of 10 percent for left knee arthritis is 
denied.  


REMAND

The Veteran asserts that he has a back disability directly 
related to service or due to a service-connected disability.  
In July 2008, the Board remanded the matter to the AOJ for 
further development.  In that regard, the Board notes that 
additional private treatment records were obtained and 
associated with the claims file, as well as records in 
association with a Social Security Administration (SSA) 
disability determination in association with lumbar spine 
degenerative disc disease.  

In addition, at the hearing, the appellant testified that he 
had an onset of back problems during his first period of 
service while serving aboard the USS Yellowstone in 1968, 
Transcript at 9 (2008).  He further testified that while 
stationed aboard the "U.S.S. Last Dance" in July 1973, 
while attending dive school, his legs gave out while running, 
causing him to fall and injure his back, and that the 
hospital corpsman took him to the infirmary, at which time he 
was prescribed bed rest and told that he could not continue 
dive school because of his back disorder.  Id. at 6-11.  

In correspondence received in September 2008, the appellant's 
attorney stated that the correct name of the vessel referred 
to by the appellant as "Last Dance" is actually the USS 
White Sands.  The attorney further stated that, 
"[a]dditionally, veteran advised at time of injury he was 
transported to "Naval Dispensary", [], Florida, that night; 
then, back to ship next day under treatment - 12/1968."  

In response to a Personnel Information Exchange System (PIES) 
request for records, dated from December 1, 1968 to December 
31, 1968, pertaining to a back injury, from the identified 
Naval Dispensary, it was reported that no records were 
located in that regard for December 1968.  The Board finds 
that despite the assertions of the appellant's attorney, the 
AOJ should request records, dated in July 1973, pertaining to 
a back injury during service aboard the USS White Sands, as 
well as from the identified Naval Dispensary, for July 1973.  
The Board notes that the appellant testified to participation 
in dive school in 1973, not in 1968, and the July 1973 
Transfer and Receipt record shows attendance at a 4-week dive 
school from July 13, 1973 to July 16, 1973.  

In addition, in a January 2009 response to a PIES request for 
records, dated from December 1, 1968 to December 31, 1968, in 
association with an alleged back injury during service aboard 
the USS Yellowstone, it was noted that name and location of 
the facility at which the appellant was treated were needed 
in order to complete the request.  The AOJ should undertake 
the necessary development in order to complete the request.  

In addition, the Board notes that the appellant underwent a 
VA examination in November 2009.  Consistent with the 
directives in the Board's July 2008, the AOJ requested that 
the examiner provide an opinion as to whether it is at least 
as likely as not that any identified back disorder is related 
to active service and/or is proximately due to or has been 
chronically worsened by a service-connected disease or 
injury, to include the service-connected right and/or left 
knee disabilities, and reconciliation between any opinion 
provided that is in conflict with other medical opinions of 
record, to include the May 1997 VA opinion, was requested.  

First, the Board notes that in concluding that it was less 
than likely that the appellant's back disorder was related to 
service, the November 2009 VA examiner noted no evidence 
relating to the back during either the first or second period 
of service, subsequent to treatment for back pain in January 
1969, and in a December 2009 addendum, noted no evidence of a 
back disorder after separation, until a 1980 work-related 
back injury.  In light of the development requested herein 
pertaining to an alleged back injury in 1973, the Board finds 
that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should document in the record, 
the appellant's service dates aboard the 
USS Yellowstone and the USS White Sands, 
and request records in association with a 
back injury during service aboard the USS 
Yellowstone and aboard the USS White Sands 
from available/alternate sources, as 
appropriate.  Any information obtained is 
to be associated with the appellant's 
claims file.  All efforts in this regard, 
to include any requests, as well as any 
responses to the requests, should be 
documented in the claims file.

2.  If any records are associated with the 
claims file and contain pertinent 
findings, the appellant should be 
scheduled for a VA examination.  The 
claims file should be made available for 
review and the examiner's attention should 
be directed to this remand, as well as the 
Board's July 2008 remand.  The AOJ should 
request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified back 
disorder is related to service and/or is 
proximately due to or has been chronically 
worsened by a 

service-connected disease or injury, to 
include the service-connected right and/or 
left knee disabilities, and reconciliation 
between any opinion provided that is in 
conflict with other medical opinions of 
record.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review any opinion obtained for 
completeness and if any further 
development is necessary in that regard, 
the AOJ should accomplish that development 
prior to returning the claims file to the 
Board.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable 
opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


